Citation Nr: 1120417	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-09 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1952 to July 1954.  The Veteran died in 2004.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above-referenced claim.  

The record reflects that in July 2004 the Veteran perfected an appeal as to the previously denied claims for service connection for coronary artery disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD), an increased disability rating for PTSD, and entitlement to a total disability rating based upon individual unemployability.  However, the Veteran died prior to the completion of the appellate adjudication of these claims.  

In September 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a March 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Veteran died in August 2004; the immediate cause of the Veteran's death was chronic obstructive pulmonary disease (COPD), with congestive heart failure, dementia, and Parkinson's disease as underlying causes.

2.  At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD) and Reynaud's disease with mild peripheral sensory neuropathy of both hands.

3.  Resolving all doubt in the appellant's favor, preponderance of the evidence indicates that the Veteran's service-connected PTSD was related to his coronary artery disease; his heart disease contributed substantially or materially to his death due, in part, to congestive heart failure.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for the cause of the Veteran's death.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection for Cause of the Veteran's Death

The appellant essentially contends that the Veteran's death was contributed to by his service-connected disabilities.  Specifically, she asserts that the Veteran's PTSD caused or significantly contributed to his heart disease and ultimately contributed to his death.  Having carefully considered the claim in light of the record and the applicable law, the Board will grant the benefit sought under the "benefit-of-the-doubt" rule, which provides that where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant is to prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The law provides that service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent medical evidence of a nexus between an in-service injury or disease and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (both discussing the factors of service connection).

By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).  "Competent lay evidence" means "any evidence not requiring that the proponent have specialized education, training, or experience."  Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey, 6 
Vet. App. at 393.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of  evidence does not have the same probative value.

Turning to the merits of the claim, the record reveals that the Veteran died in August 2004.  The certificate of death, dated in August 2004, shows that the immediate cause of his death was COPD.  The underlying causes of death are listed as congestive heart failure, dementia and Parkinson's disease.  At the time of his death, the Veteran was service-connected for PTSD and Reynaud's disease.

The Veteran's service treatment records were reviewed and are negative for evidence of any pulmonary, heart, or psychiatric disorders.  The July 1954 separation report of physical examination reflects that clinical evaluation of the lungs and chest, and the cardiac and psychiatric examinations were all normal at the time of discharge.  

In February 2002, the Veteran underwent a VA PTSD examination, during which he reported a significant worsening in his psychiatric symptomatology following terrorist attacks on America.  His symptoms were reported to include increased insomnia, increased difficulty controlling his anger, sleep difficulties, and intrusive thoughts.  Following a mental status examination, the examiner concluded that the Veteran continued to suffer a worsening of his PTSD symptoms, as compared to when he was last evaluated for his disorder.  

The Veteran's VA medical records are significant for a history of COPD, heart disease, and PTSD.  In a November 2002 treatment record, the Veteran was noted to have a history of coronary artery disease (CAD).  A July 2003 mental health consult record shows that the Veteran was assessed with active depressive symptoms and psychotic features of either dementia, Parkinson's, or PTSD with hallucinations and fears related to his military service.  The examiner prescribed antidepressant and antipsychotic medications.  


The Veteran's private treatment records show that he was diagnosed with a heart disease.  These records show that the Veteran underwent a coronary artery bypass surgery in June 2002 and that he was diagnosed with atherosclerotic heart disease.

Included support of her claim, the appellant submitted a May 2003 letter from the Veteran's private treating cardiologist, K.R., M.D., F.A.C.C.  Dr. K.R. reported that he had treated the Veteran for the past several years and that he had a history of atherosclerotic heart disease.  He also noted the Veteran was diagnosed with PTSD.  The physician stated that it is conceivable that the Veteran's underlying stress disorder might have contributed to the acceleration of atherosclerosis, leading to advanced coronary artery disease.      

Associated with the claims file is an August 2003 VA heart examination, which shows that the Veteran's cardiac disorder was assessed to determine whether it was related to his service-connected PTSD.  The Veteran's claims file was reviewed in conjunction with the examination.  He was noted to have a diagnosis of atherosclerotic heart disease and a long history of chronic PTSD.  The Veteran reported that his cardiac symptoms began in approximately 2000.  Following a clinical examination, the diagnosis was PTSD/depression, CAD, and a history of hypertension and small vessel cerebrovascular disease with an element of dementia.  The examiner opined that it was less likely than not the Veteran's CAD was related to his PTSD.  He explained that the Veteran had a long history of tobacco abuse and COPD, which he stated were probably greater risk factor for CAD than anything else.

The Veteran's private medical records document his treatment nearest the time of his death.  These records show that the Veteran received hospice care for end stage COPD, dementia, tremors, cachexia, and debility from approximately August 2003 to August 2004.  No opinion was provided as to whether any of the Veteran's disorders were related to his service-connected PTSD or Reynaud's disease.   

In a March 2010 letter, Dr. K.R. provided further discussion with regards to his May 2003 opinion relating the Veteran's PTSD to his diagnosed heart disease.  The physician explained that PTSD leads to increased secretion of "stress hormones," i.e. corticosteroids and catecholamines.  He stated that these hormones contribute to raising blood pressure and increased blood pressure leads to rapid progression of atherosclerosis.  He believed that PTSD indirectly contributed to the progression of CAD.

In February 2011, the Veteran's claims file was reviewed by a VA examiner for the purpose of rendering an opinion as to whether any of the Veteran's service-connected disabilities contributed substantially or materially to his death.  The examiner noted that the Veteran died in August 2004, with the primary cause of death listed as COPD.  She noted that the Veteran suffered a progressive deterioration of his COPD, despite aggressive medical therapy.  She also highlighted that the Veteran was referred for hospice care in August 2003 for end stage COPD, and that he had a history of coronary artery bypass surgery, extensive peripheral vascular disease, and PTSD.  The examiner opined that the Veteran's service-connected PTSD was not a contributing factor to his cause of death.  She further stated that the Veteran's PTSD and Reynaud's syndrome were not the cause or the result of his death, nor did either disability substantially or materially contribute to his death.  The examiner reiterated that the Veteran's death was due to end stage COPD.  She noted that she reviewed Dr. K.R.'s opinions; however there were no peer review studies known to the VA examiner which state that PTSD causes CAD or the progression of CAD.  

Analysis

After a careful review of the evidence of record, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran's service-connected PTSD substantially or materially contributed to his death.   

In this regard, the appellant has consistently alleged that the Veteran's PTSD caused or significantly contributed to his heart disease and ultimately contributed to his death.  Although the appellant is not competent to provide an opinion as to the etiology of the cause of the Veteran's death, she is competent to report the Veteran's psychiatric and physical symptomatology prior to his death.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To the extent that the appellant has described the Veteran's psychiatric and physical symptomatology, the Board finds the appellant's testimony to be credible as there are no conflicting statements in the record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The medical evidence, however, includes contradictory opinions as to whether the Veteran's PTSD significantly contributed to or caused his death.   Included in the claims file are the letters from the Veteran's private treating cardiologist Dr. K.R., in which the physician opined that the Veteran's PTSD indirectly contributed to the rapid progression of the Veteran's CAD.  In these letters, when viewed collectively, Dr. K.R. essentially related the Veteran's PTSD to the underlying cause of his death due, in part, to congestive heart failure, based on his history of treating the Veteran and knowledge of medical principles.  In contrast, the February 2011 VA examiner concluded, following her review of the claims file, that the Veteran's service-connected PTSD and Reynaud's syndrome did not significantly contribute to or cause the Veteran's death.  She explained that she was unaware of any peer review studies indicating that PTSD causes CAD or the progression of CAD.  While the February 2010 examination constitutes the most recent assessment of the appellant's claim, the Board does not find the VA examiner's opinion to be of a greater probative value, as it is unclear whether the issue of causation in this case is beyond the scope of this particular VA examiner's own knowledge or whether additional research could be undertaken as to this issue.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (finding that an opinion is inadequate with which to decide a claim when it is unclear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion).  Instead, the Board finds that the medical evidence has placed the record in equipoise as to whether the Veteran's service-connected PTSD significantly contributed to his death due, in part, to congestive heart failure.  Accordingly, the Board must resolve this issue in favor of the appellant.  

After carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay testimony and medical evidence of record that is favorable to the appellant, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the evidence in this case is not unequivocal, it has nonetheless placed the record in relative equipoise.  Accordingly, the claim for service connection is granted.  

The Board concedes that further inquiry could be undertaken, with the view towards additional development of the appellant's claim, so as to obtain additional medical opinions.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the appellant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  See also Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  As such, the Board must resolve all doubt in the appellant's favor and determine that service connection is warranted for the cause of the Veteran's death.




								[Continued on Next Page]

ORDER

Service connection for the cause of the Veteran's death is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


